Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 was filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Objections
Claims 3 and 17 are objected to because of the following informalities: the limitation “training queries associated with the selected multiple training entities are extracting from the query-URL click graph” should be corrected to “training queries associated with the selected multiple training entities are extracted from the query-URL click graph”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,361,244 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed by the claims in U.S. Patent No. 11,361,244.
Instant Application 17/824312
Patent 11,361,244
Claim 1: A method of predicting performance of a target entity using a trained machine learning model, the method comprising: 

allocating target query intents generated from a query-URL click graph for the target entity into target time intervals allocated in a time series based on a corresponding query intent time for each target query intent, 

the target time intervals in the time series being separated by target milestones in the time series, wherein the target milestones represent occurrences of predefined types of temporally related events that influence performance of the target entity; 

and generating, by a trained machine learning model, a prediction of a target performance result for the target entity for a time interval after a target milestone in the time series by inputting to the trained machine learning model target query intents allocated to the target entity in a target time interval before the target milestone, 

wherein the trained machine learning model is trained for a training milestone of the time series based on one or more training query intents allocated to a training time interval prior to a time of the training milestone and a selected one or more training performance results allocated to a training time interval after the time of the training milestone.

Claim 2: The method of claim 1, wherein the one or more training query intents are generated from the query-URL click graph for multiple training entities and are allocated into training time intervals in a time series based on a corresponding query intent time for each training query intent, 

the training time intervals in the time series being separated by training milestones in the time series, wherein the training milestones represent occurrences of predefined types of temporally related events that influence performance of the multiple training entities.  
Claim 1: A method of predicting performance of a target entity using a machine learning model, the method comprising: 

allocating training query intents generated from a query-URL click graph for multiple training entities into training time intervals in a time series based on a corresponding query intent time for each training query intent, 

the training time intervals in the time series being separated by training milestones in the time series, 

wherein the training milestones represent occurrences of predefined types of temporally related events that influence performance of the training entities; 

allocating training performance results for the multiple training entities into the training time intervals in the time series based on a corresponding performance time of each training performance result; 

selecting one or more query intents from the training query intents allocated to a training time interval prior to a time of one of the training milestones; 

selecting one or more training performance results from the allocated training performance results after the time of the one of the training milestones; 

training the machine learning model for the one of the training milestones of the time series based on the selected one or more training query intents allocated to a training time interval prior to the time of the one of the training milestones and the selected one or more training performance results allocated to a training time interval after the time of the one of the training milestones; 

allocating target query intents generated from the query-URL click graph for the target entity into target time intervals based on a corresponding query intent time for each target query intent, 

the target time intervals in the time series being separated by target milestones in the time series, wherein the target milestones represent occurrences of predefined types of temporally related events that influence performance of the target entities; 

and generating a prediction of a target performance result for the target entity for an interval after a target milestone in the time series by inputting to the trained machine learning model target query intents allocated to the target entity in a target time interval before the target milestone.
Claim 3: The method of claim 1, wherein the training query intents are generated from the query-URL click graph, multiple training entities that satisfy a training entity selection condition relative to the target entity are selected, training queries associated with the selected multiple training entities are extracting from the query-URL click graph, the training queries extracted from the query-URL click graph are embedded into multidimensional vectors, and the multidimensional vectors are clustered into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the training query intents.  
Claim 2: The method of claim 1 wherein the training query intents are generated from the query-URL click graph by a generating operation comprising: selecting the multiple training entities that satisfy a training entity selection condition relative to the target entity; extracting from the query-URL click graph training queries associated with the multiple training entities; embedding the training queries extracted from the query-URL click graph into multidimensional vectors; and clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group having greater similarity amongst themselves as defined by a similarity condition for the first group than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the training query intents.  
Claim 4: The method of claim 1, wherein the target query intents are generated from the query-URL click graph, target queries associated with the target entity are extracted from the query-URL click graph, the target queries extracted from the query-URL click graph are embedded into multidimensional vectors, and the multidimensional vectors clustered into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the target query intents.
Claim 3: The method of claim 1 wherein the target query intents are generated from the query-URL click graph by a generating operation comprising: extracting from the query-URL click graph target queries associated with the target entity; embedding the target queries extracted from the query-URL click graph into multidimensional vectors; and clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group having greater similarity amongst themselves as defined by a similarity condition for the first group than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the target query intents.  
Claim 5: The method of claim 1, wherein the training query intents are generated from the query-URL click graph and distributed in the time series based on time values associated with training queries.  
Claim 4: The method of claim 1 wherein the training query intents are generated from a query-URL click graph by a generating operation comprising: distributing the training query intents in the time series based on time values associated with the training queries.  
Claim 6: The method of claim 1, wherein the training query intents and training performance results are allocated based on metadata extracted from an entity knowledge graph, and the trained machine learning model is further trained using metadata extracted from an entity knowledge graph.  
Claim 5: The method of claim 1 wherein the operations of allocating training query intents and allocating training performance results are based on metadata extracted from an entity knowledge graph.

Claim 7: The method of claim 1 wherein the training operation comprises: training the machine learning model using metadata extracted from an entity knowledge graph.  
Claim 7: The method of claim 1 wherein the generating operation comprises: generating a different prediction of a different target performance result for the target entity for a different target time interval after a different target milestone in the time series by inputting to the trained machine learning model target query intents for the target entity allocated to a different time interval before the different target milestone.
Claim 8: The method of claim 1 wherein the generating operation comprises: generating a different prediction of a different target performance result for the target entity for a different target time interval after a different target milestone in the time series by inputting to the trained machine learning model target query intents for the target entity allocated to a different time interval before the different target milestone.
Claim 8: A computing device for predicting performance of a target entity, the computing device comprising: one or more hardware processors; 

a time-factored aggregator executable by the one or more hardware processors and configured to allocating target query intents generated from a query-URL click graph for the target entity into target time intervals allocated in a time series based on a corresponding query intent time for each target query intent, 

the target time intervals in the time series being separated by target milestones in the time series, 

wherein the target milestones represent occurrences of predefined types of temporally related events that influence performance of the target entity; 

and a trained machine learning model executable by the one or more hardware processors and configured to generate a prediction of a target performance result for the target entity for a time interval after a target milestone in the time series by inputting to the trained machine learning model target query intents allocated to the target entity in a target time interval before the target milestone, 

wherein the trained machine learning model is trained for a training milestone of the time series based on one or more training query intents allocated to a training time interval prior to a time of the training milestone and a selected one or more training performance results allocated to a training time interval after the time of the training milestone.  

Claim 9: The computing device of claim 8, wherein the one or more training query intents are generated from the query-URL click graph for multiple training entities and are allocated into training time intervals in a time series based on a corresponding query intent time for each training query intent, 

the training time intervals in the time series being separated by training milestones in the time series, 

wherein the training milestones represent occurrences of predefined types of temporally related events that influence performance of the training entities.
Claim 9: A computing device having a processor and memory, the processor configured to execute instructions on the memory for predicting performance of a target entity, the computing device comprising: 

a time-factored aggregator executable by the processor and configured to allocate training query intents generated from a query-URL click graph for multiple training entities into training time intervals in a time series based on a corresponding query intent time for each training query intent, 

the training time intervals in the time series being separated by training milestones in the time series, and to allocate training performance results for the multiple training entities into the training time intervals in the time series based on a corresponding performance time of each training performance result,

wherein the training milestones represent occurrences of predefined types of temporally related events that influence performance of the training entities, 

wherein the time-factored aggregator is further configured to: select one or more query intents from the training query intents allocated to a training time interval prior to a time of one of the training milestones; and select one or more training performance results from the allocated training performance results after the time of the one of the training milestones; 

and a machine learning model configured to receive the allocated training query intents and allocated training performance results, the machine learning model being trained for the one or more of the training milestones of the time series based on the selected one or more training query intents allocated to a training time interval prior to the time of one of the training milestones and the selected one or more training performance results allocated to a training time interval after the time of the one of the training milestones, 

the machine learning model being further configured to generate a prediction of a target performance result for the target entity for an interval after a target milestone in the time series by inputting to the trained machine learning model target query intents allocated to the target entity in a target time interval before the target milestone, 

wherein the target milestones represent occurrences of predefined types of temporally related events that influence performance of the target entities.
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13: The computing device of claim 8, wherein the trained machine learning model is further trained for a different training milestone of the time series based on the training query intents are allocated to a different training interval prior to the training milestone and the training performance results are allocated to a different training interval after the training milestone.  
Claim 13: The computing device of claim 9 wherein the machine learning model is further trained for a different training milestone of the time series based on the allocated training query intents allocated to a different training interval prior to the training milestone and the allocated training performance results allocated to a different training interval after the training milestone.  
Claim 14
Claim 14
Claim 15: One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing system a process of predicting performance of a target entity using a trained machine learning model, the process comprising: 

allocating target query intents generated from a query-URL click graph for the target entity into target time intervals allocated in a time series based on a corresponding query intent time for each target query intent, 

the target time intervals in the time series being separated by target milestones in the time series, 

wherein the target milestones represent occurrences of predefined types of temporally related events that influence performance of the target entity; 

and generating, by the trained machine learning model, a prediction of a target performance result for the target entity for a time interval after a target milestone in the time series by inputting to the trained machine learning model target query intents allocated to the target entity in a target time interval before the target milestone, 

wherein the trained machine learning model is trained for a training milestone of the time series based on one or more training query intents allocated to a training time interval prior to a time of the training milestone and a selected one or more training performance results allocated to a training time interval after the time of the training milestone.  

Claim 16: The one or more tangible processor-readable storage media of claim 15, wherein the one or more training query intents are generated from the query-URL click graph for multiple training entities and are allocated into training time intervals in a time series based on a corresponding query intent time for each training query intent, 

the training time intervals in the time series being separated by training milestones in the time series, 

wherein the training milestones represent occurrences of predefined types of temporally related events that influence performance of the training entities.  
Claim 15: One or more tangible processor-readable memory of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing system a process of predicting performance of a target entity using a machine learning model, the process comprising: 

allocating training query intents generated from a query-URL click graph for multiple training entities into training time intervals in a time series based on a corresponding query intent time for each training query intent, the training time intervals in the time series being separated by training milestones in the time series, 

wherein the training milestones represent occurrences of predefined types of events that influence performance of the training entities; 

allocating training performance results for the multiple training entities into the training time intervals in the time series based on a corresponding performance time of each training performance result; 

training the machine learning model for a training milestone of the time series based on the training query intents allocated to a training time interval prior to the training milestone and the training performance results allocated to a training time interval after the training milestone; 

allocating target query intents generated from the query-URL click graph for the target entity into target time intervals based on a corresponding query intent time for each target query intent, 

the target time intervals in the time series being separated by target milestones in the time series, 

wherein the target milestones represent occurrences of predefined types of events that influence performance of the target entities; 

and generating a prediction of a target performance result for the target entity for an interval after a target milestone in the time series by inputting to the trained machine learning model target query intents allocated to the target entity in a target time interval before the target milestone
Claim 17
Claim 16
Claim 18
Claim 3
Claim 19
Claim 4
Claim 20
Claim 20



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The phrase "the multidimensional vectors of a first group satisfying a similarity
condition for the first group better than the multidimensional vectors of a second group" in
claims 3-4, 10-11, and 17-18 is a relative term which renders the claim indefinite. The term "better than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Looking to the specification, paragraph [0020] merely gives examples of the kinds of similarity conditions that might be used but does not define or limit the similarity condition to those examples. Paragraphs [0034] and [0049] state that vectors may be clustered into groups of relative similarity, but do not describe how that clustering is achieved or how the clustering relates to the similarity condition. Therefore, it is not clear how one group of vectors may satisfy the condition “better than” another group of vectors. For purposes of prior art examination, Examiner is interpreting that the multidimensional vectors of a first group have greater similarity with the training or target query when compared with the multidimensional vectors of a second group.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification does not make it clear that 'tangible processor-readable storage media' excludes signals or carrier waves and therefore does not fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al (US 20180046926 A1, herein Achin) in view of Simpson et al (US 20170308986 A1, herein Simpson), in further view of Buehrer et al (US 20110314011 A1, herein Buehrer).
Regarding claim 1, Achin teaches a method of predicting performance of a target entity using a machine learning model (Achin para. [0005] recites that machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. The variable(s) to be predicted may be referred to as "target(s)", "response(s)", or "dependent variable(s)"), the method comprising: 
allocating target [query intents generated from a query-URL click graph] for the target entity into target time intervals based on a corresponding [query intent] time for each [query intent] target, the target time intervals in the time series being separated by target milestones in the time series (Achin fig. 9 and para. [0372] recite that in step 960, testing data are generated from the time-series data (i.e. allocating target training data for the target entity). Para. [0373] recites that the duration of the testing input time range is determined based on the total number of observations in the time-series data, the amount of variation over time in values of at least one of the variables, the amount of seasonal variation in values of at least one of the variables, the consistency of variation in values of at least one of the variables over a plurality of time periods, and/or a duration of the forecast range); 
and generating, by a trained machine learning model, a prediction of a target performance result for the target entity for an interval after a target milestone in the time series by inputting to the trained machine learning model target [query intents] allocated to the target entity in a target time interval before the target milestone (Achin fig. 9 and para. [0376] recite that in step 980, the fitted model is tested on the testing data (i.e. prediction results are generated for the target entity)), 
wherein the trained machine learning model is trained for a training milestone of the time series based on one or more training [query intents] allocated to a training time interval prior to a time of the training milestone and a selected one or more training performance results allocated to a training time interval after the time of the training milestone (Achin fig. 9 and para. [0368] recites that in step 950, training data are generated from the time-series data (i.e. performance results for training entities). Achin fig. 9 and para. [0376] recites that in step 970, a predictive model is fitted to the training data (i.e. training the machine learning model based on the training data)).
However, Achin does not teach wherein the target milestones represent occurrences of predefined types of events that influence performance of the target entities.
Simpson teaches wherein the target milestones represent occurrences of predefined types of events that influence performance of the target entities (fig. 16F and para. [0294] recite based on the calculation, a textual result such as "much more likely" or "much less likely" may be displayed in accordance with a comparison of the likelihood of passage of similar bills in the same jurisdiction (i.e. the system can compare the current performance of a target entity – in this example, the bill currently under review – to the performance of historical data or training entities over time – in this example, past bills determined to be similar to the target – in order to more accurately predict how the milestones associated with the target will influence the performance of the target). Fig. 19E and para. [0329] recite exemplary GUI 1940 may include a predicted outcome, including for example, "Compared to other bills in California, this bill is less likely to pass." This predicted outcome may be calculated based upon unrelated data such as "the strength of the bill sponsor" and "the network of the cosponsors." The predicted outcome may also be based on related data such as "the language in the bill." Based upon a combination of unrelated and related data, a "Recommended Action" may be presented to a user (i.e. predicting performance of a target compared to historical or training data and how a milestone event – in this example, adding additional cosponsors to the bill – may influence future performance)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the temporal milestones from Simpson as time series events from Achin. Paragraph [0362] of Achin recites that milestone events may be used to “may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns”, but does not specify how the milestone events may influence the performance of the training or target entities.  Simpson is also directed to making predictions based on time series data (see paragraph [0009] “a method is disclosed for aggregating electronic data from at least one Internet server and proprietary data to identify and initially predict an outcome of a future event and to subsequently update the initial prediction”, and shows how the milestone events influence performance of the entity (for example, a legislator signing on as a sponsor of a bill – the milestone event – may influence the probability of the bill being passed). One of ordinary skill would benefit from the combination as it would allow one to identify more specific types of patterns in the data over different time periods and therefore make more accurate predictions.
However, the combination of Achin and Simpson does not explicitly teach query intents generated from a query-URL click graph.
Buehrer teaches query intents generated from a query-URL click graph (Buehrer para. [0026] recites generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. a query-URL click graph)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the machine learning methods from Achin (as modified by Simpson) to train the query intents generated by a query-URL click graph from Buehrer to predict the performance of a query over a specified time interval. Using the time interval training structure from Achin (as modified by Simpson) to train the query intents from Buehrer would allow one of ordinary skill to use historical data to more accurately predict the performance of a given query over a given period of time.
Regarding claim 2, the combination of Achin, Simpson, and Buehrer teaches wherein one or more training query intents for multiple training entities (Buehrer para. [0026] recites generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. query intents for multiple entities)) and are allocated into training time intervals in a time series based on a corresponding query intent time for each training query intent, the training time intervals in the time series being separated by training milestones in the time series (Achin fig. 9 steps 910- 940 and para. [0355] recite that in step 910, time-series data is obtained. The time-series data may include one or more data sets. In step 920, a time interval of the time-series data is determined (i.e. training time intervals). In step 930, one or more variables of the time-series data are identified as targets (i.e. training entities). In step 940, a" forecast range" associated with a prediction problem represented by the time-series data is determined. The forecast range may indicate a duration of a time period for which values of the targets are to be predicted (i.e. training milestones)), wherein the training milestones represent occurrences of predefined types of temporally related events that influence performance of the multiple training entities (Simpson para. [0112] recites the collection of documents may include, at least in part, one or more documents comprising a training set. As used herein, a "training set" may refer to documents created for the purpose of training a model or may refer to documents created during or related to policymaking that have been manually analyzed (i.e. training entities). Fig. 13 and para. [0242] recite at step 1320, the server may identify and store one or more local temporal milestones in the data. For example, the server may use one or more machine-learned algorithms or other computer-implemented rules, e.g., term matching, to identify the local temporal milestones. By way of a further example, the server may identify the term "sent to committee" as a local temporal milestone using a predefined list of local temporal milestones and/or machine learning algorithms (i.e. milestones are types of events). Fig. 16F and para. [0293] recite GUI 1650 may include display of "Basic Information" including "Title," "Categories," and "Bill Summary." "Basic Information" may include "Chamber and Session Information" such as "Session Dates" (i.e. time series related data), "Session," and "Chamber," and may further include "Sponsors and Cosponsors" such as "Primary Sponsors," "Co-Sponsors," and a "Breakdown" according to political party, such as "Republican" or "Democrat”. Para. [0294] recites based on the calculation, a textual result such as "much more likely" or "much less likely" may be displayed in accordance with a comparison of the likelihood of passage of similar bills in the same jurisdiction (i.e. the milestone events from the time series can influence performance of the entities).
Regarding claim 5, the combination of Achin, Simpson, and Buehrer teaches the method according to claim 1, wherein the training query intents are generated from the query-URL click graph (Buehrer para. [0026] recites generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. a query-URL click graph)) and distributed in the time series based on time values associated with the training queries (Achin para. [0015] recites that the times associated with the observations (i.e. time values associated with the training queries) in the training-input and training-output collections correspond, respectively, to a training-input time range and a training-output time range).
Regarding claim 6, the combination of Achin, Simpson, and Buehrer teaches the method according to claim 1, wherein the training query intents (Buehrer para. [0024] recites facilitating automatic generation of training data for use in training query-intent classifiers and entity extractors) and training performance results (Achin para. [0036] recites receiving results of the execution of the selected modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule (i.e. training performance results)) are allocated based on metadata extracted from an entity knowledge graph (Buehrer para. [0025] recites generating entity-extractor training data from a data structure storing click data (i.e.an entity knowledge graph), where the data structure includes associations between captured search queries and uniform resource locators (URLs) (i.e. metadata) corresponding to query results that were selected) and the trained machine learning model (Achin fig. 9 and para. [0376] recite that in step 970, a predictive model is fitted to the training data) is further trained using metadata extracted from an entity knowledge graph (Buehrer para. [0025] recites generating entity-extractor training data from a data structure storing click data (i.e. an entity knowledge graph), where the data structure includes associations between captured search queries and uniform resource locators (URLs) (i.e. metadata) corresponding to query results that were selected).
Regarding claim 7, the combination of Achin, Simpson, and Buehrer teaches the method according to claim 1, wherein generating operation comprises: generating a different prediction of a different target performance result for the target entity for a different target time interval after a different target milestone in the time series (Achin para. [0027] recites cross validation of the predictive model including: (i) generating second training data and second testing data from the time-series data, and (j) fitting the predictive model to the second training data to obtain a second fitted model; and (k) testing the second fitted model on the second testing data) by inputting to the trained machine learning model target query intents (Buehrer fig. 5 and para. [0068] recite a query that is identified as reflecting an intent for a particular domain (i.e. a query intent)) for the target entity allocated to a different time interval before the different target milestone.
Claim 8 is a device claim corresponding to method claim 1. The only difference is that claim 8 requires a device (Achin para. [0474] recites that the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers) comprised of a time-factored aggregator (Achin fig. 4 and para. [0191] recite that the exploration engine 110 partitions the dataset (step 418) using a default sampling algorithm and prioritizes the modeling techniques (step 420) using a default prioritization algorithm) and a machine learning model (Achin para. [0147] recites that the exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on the output of a "meta" machine-learning model). Therefore, claim 8 is rejected for the same reasons as claim 1.
Claim 9 is a device claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 12 is a device claim and its limitation is included in claim 6. Claim 12 is rejected for the same reasons as claim 6.
Regarding claim 13, the combination of Achin, Simpson, and Buehrer teaches the computing device of claim 8, wherein the trained machine learning model is further trained for a different training milestone of the time series (Achin para. [0027] recites cross validation of the predictive model including: (i) generating second training data and second testing data from the time-series data, and (j) fitting the predictive model to the second training data to obtain a second fitted model; and (k) testing the second fitted model on the second testing data) based on the training query intents (Buehrer fig. 5 and para. [0068] recite a query that is identified as reflecting an intent for a particular domain (i.e. a query intent)) allocated to a different training interval prior to the training milestone and the training performance results (Achin para. [0057] recites receiving results of the execution of the second modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule (i.e. training performance results)) are allocated to a different training interval after the training milestone.
Claim 14 is a device claim and its limitation is included in claim 7. Claim 14 is rejected for the same reasons as claim 7.
Claim 15 is a tangible processor-readable storage media claim corresponding to method claim 1. The only difference is that claim 12 requires a tangible processor-readable storage media (Achin para. [0477] discloses that some embodiments may be embodied as a computer readable medium. The computer readable medium or media may be non-transitory). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a tangible processor-readable storage media claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 19 is a tangible processor-readable storage media claim and its limitation is included in claim 5. Claim 19 is rejected for the same reasons as claim 5.
Claim 20 is a tangible processor-readable storage media claim and its limitation is included in claim 7. Claim 20 is rejected for the same reasons as claim 7.
	
Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al (US 20180046926 A1, herein Achin), in view of Simpson et al (US 20170308986 A1, herein Simpson) in further view of Buehrer et al (US 20110314011 A1, herein Buehrer), in further view of Zhang et al (“Learning-based SPARQL Query Performance Modeling and Prediction”, herein Zhang).
Regarding claim 3, the combination of Achin, Simpson, and Buehrer teaches the method of claim 1 wherein the training query intents are generated from the query-URL click graph (Buehrer para. [0026] recites generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. a query-URL click graph)) by a generating operation comprising: 
selecting the multiple training entities that satisfy a training entity selection condition relative to the target entity (Buehrer fig. 2 and para. [0056] recites that training data generator 226 then chooses as training queries those queries from the potential result set where the relative weight (e.g., accumulated weight divided by the total number of impressions for the query) is above a threshold (i.e. satisfies a selection condition)); 
extracting from the query-URL click graph training queries associated with the multiple	 training entities (Buehrer para. [0061] recites that the amount of training data that is available for training a query intent classifier can be expanded in an automated fashion (i.e. extracts training queries), for more effective training of a query-intent classifier and/or an entity extractor, and to improve the performance of such classifiers and extractors).
However, the combination of Achin, Simpson, and Buehrer does not explicitly teach embedding the training queries extracted from the query-URL click graph into multidimensional vectors; and clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the training query intents.
Zhang teaches embedding the training queries extracted from the query-URL click graph into multidimensional vectors (Zhang Section 4 recites transforming the query into vector representation (i.e. embedding queries into multidimensional vectors) in order to utilize machine learning algorithms for SPARQL query performance prediction); and clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the training query intents (Zhang Section 1.3 recites the prediction models (i.e. the vectors) are then used to predict the performance of new requested queries. In the two-step prediction, a classification step is added before training the model. The aim of classification is to group queries with different ranges of execution time (i.e. clustering vectors based on a similarity condition)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the method from Zhang to embed and cluster the expanded training data queries from Buehrer (as modified by Achin and Simpson) for more effective training of query-intents and to improve performance prediction. Using the vector representation from Zhang would allow one of ordinary skill to more easily compare the training query intents, as it would be faster and require fewer resources to compare vectors than it would be to compare more complicated data structures.
Regarding claim 4, the combination of Achin, Simpson, and Buehrer teaches the method of claim 1, wherein the target query intents are generated from the query-URL click graph (Buehrer [0026]: generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. a query-URL click graph)) by a generating operation comprising: extracting from the query-URL click graph target queries associated with the target entity (Buehrer para. [0061] recites that the amount of training data that is available for training a query intent classifier can be expanded in an automated fashion (i.e. extracts training queries), for more effective training of a query-intent classifier and/or an entity extractor, and to improve the performance of such classifiers and extractors).
However, the combination of Achin, Simpson, and Buehrer does not explicitly teach embedding the target queries extracted from the query-URL click graph into multidimensional vectors; and clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the target query intents.
Zhang teaches embedding the target queries extracted from the query-URL click graph into multidimensional vectors (Zhang Section 4 recites transforming the query into vector representation (i.e. embedding queries into multidimensional vectors) in order to utilize machine learning algorithms for SPARQL query performance prediction); and clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the target query intents (Zhang Section 1.3 recites the prediction models (i.e. the vectors) are then used to predict the performance of new requested queries. In the two-step prediction, a classification step is added before training the model. The aim of classification is to group queries with different ranges of execution time (i.e. clustering vectors based on a similarity condition)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the method from Zhang to embed and cluster the expanded target queries from Buehrer (as modified by Achin and Simpson) for more effective training of query-intents, and to improve performance prediction. Using the vector representation from Zhang would allow one of ordinary skill to more easily compare the target query intents, as it would be faster and require fewer resources to compare vectors than it would be to compare more complicated data structures.
Claim 10 is a device claim corresponding to method claim 3. The only difference is that claim 10 requires a device (Achin para. [0474] recites that the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers) comprised of a query intent generator (Buehrer fig. 2 and para. [0058] recite classifier 234, which is a binary query-intent classifier for determining a domain associated with a user query. Para. [0062] recites that the query-intent classifier is able to classify a query received at the search engine as being positive or negative with respect to a query intent). Therefore, claim 10 is rejected for the same reasons as claim 3.
Claim 11 is a device claim corresponding to method claim 4. The only difference is that claim 11 requires a device (Achin para. [0474] recites that the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers) comprised of a query intent generator (Buehrer fig. 2 and para. [0058] recite classifier 234, which is a binary query-intent classifier for determining a domain associated with a user query. Para. [0062] recites that the query-intent classifier is able to classify a query received at the search engine as being positive or negative with respect to a query intent). Therefore, claim 11 is rejected for the same reasons as claim 4.
Claim 17 is a tangible processor-readable storage media claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 18 is a tangible processor-readable storage media claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Forecasting Sales of Consumer Devices Using Search Query Data” (Shrivastava et al) teaches using generating time series data from Bing query logs to predict future sales.
“Incorporating Seasonal Time Series Analysis with Search Behavior Information in Sales Forecasting” (Tian et al) teaches
US 20180260704 A1 (Sun et al) teaches a machine learning method using a convolutional neural network system to predict an event associated with a multi-dimensional time series data sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121